Third District Court of Appeal
                               State of Florida

                           Opinion filed June 14, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-636
                         Lower Tribunal No. 13-19836
                             ________________


        Kidde Fire Trainers, Inc., a New Jersey Corporation,
                                    Petitioner,

                                        vs.

   Kevin Eddie McCrea, Chaunte T. McCrea, his wife, and Terry
                           Maley,
                                  Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Samantha Ruiz-Cohen, Judge.

      Shapiro, Blasi, Wasserman & Hermann, P.A., and Stuart A. Weinstein
(Boca Raton), for petitioner and respondent Terry Maley.

      Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten; Dolan,
Dobrinsky & Rosenblum, LLP, and Daniel D. Dolan, II and Eric Bluestein, for
respondents Kevin Eddie McCrea and Chaunte T. McCrea.


Before ROTHENBERG, LOGUE, and LUCK, JJ.

     ROTHENBERG, J.
      The primary issue we must address in reviewing this petition for writ of

certiorari filed by the defendant below, Kidde Fire Trainers, Inc. (“Kidde Fire”), is

whether the trial court departed from the essential requirements of law by imposing

a particular sanction—the waiver of Kidde Fire’s work-product privilege as to

numerous e-mails pertaining to Kidde Fire’s investigation and actions following an

incident involving plaintiff Kevin Eddie McCrea—based on Kidde Fire’s, not

counsel’s, serious and intentional discovery violations relating to the e-mails.1 As

there is competent substantial evidence to support the trial court’s finding that the

discovery violations were intentional and because the sanction imposed by the trial

court was well within its discretion, we find no departure from the essential

requirements of law. See Ham v. Dunmire, 891 So. 2d 492, 495 (Fla. 2004) (“It is

well settled that determining sanctions for discovery violations is committed to the

discretion of the trial court, and will not be disturbed . . . absent an abuse of the

sound exercise of that discretion.”); Toll v. Korge, 127 So. 3d 883, 886-87 (Fla. 3d

DCA 2013) (holding that a trial court’s determination of sanctions is committed to

1 A party seeking certiorari relief must demonstrate that the trial court’s order
“depart[s] from the essential requirements of law, resulting in irreparable harm that
cannot be adequately remedied on final appeal.” Millennium Diagnostic Imaging
Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 129 So. 3d 1086, 1089 (Fla. 3d DCA
2013). The last two elements are often referred to as irreparable harm, see
Stockinger v. Zeilberger, 152 So. 3d 71, 73 (Fla. 3d DCA 2014), and “[t]he
establishment of irreparable harm is a condition precedent to invoking certiorari
jurisdiction.” Id. Kidde Fire has established the jurisdictional prerequisites to
certiorari relief.


                                         2
the trial court’s discretion). We, therefore, deny Kidde Fire’s petition for writ of

certiorari.

       Denied.




                                         3